                                                                       Case 2:18-ap-01050-NB              Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11          Desc
                                                                                                           Main Document     Page 1 of 6


                                                                   1     Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Malhar S. Pagay (CA Bar No. 189289)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760
                                                                         E-mail: dgrassgreen@pszjlaw.com
                                                                   5             mpagay@pszjlaw.com

                                                                   6     Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                                                                         Trustee for the Bankruptcy Estate of Layfield & Barrett,
                                                                   7     APC
                                                                   8
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                    LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     In re:                                               Case No.: 2:17-bk-19548-NB
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                         LAYFIELD & BARRETT, APC,                             Chapter 11
                                                                  14
                                                                                                              Debtor.
                                                                  15

                                                                  16     RICHARD M. PACHULSKI, Chapter 11                     Adv. Case No.: 2:18-ap-01050-NB
                                                                         Trustee for the bankruptcy estate of Layfield &
                                                                  17     Barrett, APC,                                        STIPULATION TO AMEND JUDGMENT
                                                                                                                              AS TO LAYFIELD V, LLC, TO INCLUDE
                                                                  18                                  Plaintiff,              STORAGE UNIT
                                                                  19     vs.                                                  [No hearing required]
                                                                  20     LAYFIELD V, LLC, a Delaware limited
                                                                         liability company and PHILIP LAYFIELD, an
                                                                  21     individual,
                                                                  22                                  Defendants.
                                                                  23              Richard M. Pachulski (the “Chapter 11 Trustee” or the “Plaintiff”), petitioning creditor

                                                                  24     herein and the Chapter 11 Trustee of the bankruptcy estate of Layfield & Barrett, APC (“L&B”), and

                                                                  25     Wesley Avery, the duly appointed interim chapter 7 trustee herein (the “Chapter 7 Trustee” and

                                                                  26     together with the Chapter 11 Trustee, the “Parties”), by and through their respective counsel, hereby

                                                                  27     stipulate and agree as follows in accordance with the following facts and recitals:

                                                                  28


                                                                         DOCS_LA:317456.2 51414/002
                                                                       Case 2:18-ap-01050-NB          Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11               Desc
                                                                                                       Main Document     Page 2 of 6


                                                                   1                                                  RECITALS

                                                                   2             A.       Prior to April 7, 2017, L&B was the owner of real property located in Summit

                                                                   3     County, Utah, commonly known as Units 200, 210 and 220 of Toll Creek Village 2 (the “Toll Creek

                                                                   4     Village Property”), an office condominium project located at 2720 Homestead Road, Park City,

                                                                   5     Utah.

                                                                   6             B.       On April 7, 2017, Philip Layfield (“Layfield”), in his stated capacity as President of

                                                                   7     L&B, executed two quitclaim deeds transferring the title to the Toll Creek Village Property (the

                                                                   8     “Transfers”) to Layfield V, LLC (“Layfield V”), an entity owned by Layfield.

                                                                   9             C.       On August 3, 2017, petitioning creditors The Dominguez Firm (“TDF”), Mario Lara,

                                                                  10     Nayazi Reyes and Maria A. Rios (the “L&B Petitioning Creditors”), filed an involuntary petition for

                                                                  11     relief under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”),
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     against L&B, thereby commencing L&B’s bankruptcy case in this Court (Case No.: 2:17-bk-19548-
                                        LOS ANGELES, CALIFORNIA




                                                                  13     NB; the “L&B Case”). That same day, the L&B Petitioning Creditors filed an Emergency Motion
                                           ATTORNEYS AT LAW




                                                                  14     for Appointment of an Interim Trustee Under 11 U.S.C. § 303(g) and Granting Emergency Relief

                                                                  15     [L&B Docket No. 3] (the “L&B Trustee Motion”) in the L&B Case. In the L&B Trustee Motion,

                                                                  16     the L&B Petitioning Creditors asserted, among other allegations, that “[s]ettlement proceeds have

                                                                  17     not been distributed and may no longer exist, vendors and other creditors have not been paid and

                                                                  18     clients are effectively unrepresented in some 80 pending cases,” and that, consequently, the

                                                                  19     appointment of a trustee is “essential to protect and preserve property of the … estate and to prevent

                                                                  20     concealment, waste, loss or conversion of the assets of the estate ….” L&B Trustee Motion at 1.

                                                                  21             D.       In response to the L&B Trustee Motion, L&B filed a Motion to Convert Case Under

                                                                  22     11 U.S.C. §§ 706(a) or 1112(a) on August 8, 2017 [L&B Docket No. 19] (the “L&B Conversion

                                                                  23     Motion”), seeking to convert the L&B Case to one under chapter 11 of the Bankruptcy Code. The

                                                                  24     Court entered orders granting the L&B Conversion Motion [L&B Docket No. 25], and denying the

                                                                  25     L&B Trustee Motion [L&B Docket No. 24].

                                                                  26             E.       On August 16, 2017, L&B, the L&B Petitioning Creditors, and secured creditor,

                                                                  27     Advocate Capital, Inc. entered into a Stipulation for the Appointment of a Chapter 11 Trustee [L&B

                                                                  28     Docket No. 38], which the Court approved by order on August 17, 2017 [L&B Docket No. 42].

                                                                                                                           2
                                                                         DOCS_LA:317456.2 51414/002
                                                                       Case 2:18-ap-01050-NB          Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11              Desc
                                                                                                       Main Document     Page 3 of 6


                                                                   1             F.       On August 21, 2017, the United States Trustee (the “UST”) filed its Notice of

                                                                   2     Appointment of Chapter 11 Trustee, appointing Richard M. Pachulski as Chapter 11 Trustee in the

                                                                   3     L&B Case [L&B Docket No. 51]. Also on August 21, 2017, the UST filed an Application for Order

                                                                   4     Approving Appointment of Chapter 11 Trustee [L&B Docket No. 53], which application was granted

                                                                   5     by the Court’s order entered the following day L&B [Docket No. 56].

                                                                   6             G.       On August 28, 2017, the Chapter 11 Trustee filed his Acceptance of Appointment as

                                                                   7     Chapter 11 Trustee [L&B Docket No. 63].

                                                                   8             H.       On or about February 22, 2018, the Chapter 11 Trustee commenced a complaint for

                                                                   9     the avoidance of fraudulent transfers and unjust enrichment (the “Adversary Proceeding”) against

                                                                  10     Layfield and Layfield V (together, the “Defendants”), bearing adversary number 2:18-ap-01050-NB.

                                                                  11     In the Adversary Proceeding, the Chapter 11 Trustee alleged that the Transfers were made with the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     intent to hinder, delay, or defraud the creditors of L&B in that, amongst other things, the Transfers
                                        LOS ANGELES, CALIFORNIA




                                                                  13     were made to or for the benefit of an insider of L&B, L&B was aware of substantial financial claims
                                           ATTORNEYS AT LAW




                                                                  14     against it at the time of the Transfers, the Transfers were made without reasonably equivalent value,

                                                                  15     and L&B was insolvent or became insolvent shortly after the Transfers were made.

                                                                  16             I.       The Summons on the Adversary Proceeding was served on the Defendants on or

                                                                  17     about February 27, 2018, providing the Defendants until March 26, 2018 to file a response.

                                                                  18             J.       The Defendants failed to respond to the Adversary Proceeding. The Chapter 11

                                                                  19     Trustee then requested an entry of default against each of the Defendants [AD Docket Nos. 4 and 5].

                                                                  20     On March 29, 2018, the Clerk of this Court entered defaults against both Defendants [AD Docket

                                                                  21     Nos. 6 and 7].

                                                                  22             K.       On May 1, 2018, Plaintiff filed a Motion for Default Judgment Under LBR 7055-1

                                                                  23     (the “Default Judgment Motion”) against Layfield and Layfield V [AD Docket No. 12].

                                                                  24             L.       On May 21, 2018, the Chapter 11 Trustee and two other creditors (the “Layfield

                                                                  25     Petitioning Creditors”) filed an involuntary chapter 7 petition against Layfield in this Court [Docket

                                                                  26     No. 1], thereby commencing the above-captioned case (the “Case”).

                                                                  27             M.       On May 23, 2018, Wellgen Standard, LLC, one of the Layfield Petitioning Creditors,

                                                                  28     filed Wellgen Standard, LLC’s Motion for Order Appointing an Interim Trustee Under 11 U.S.C. §

                                                                                                                          3
                                                                         DOCS_LA:317456.2 51414/002
                                                                       Case 2:18-ap-01050-NB          Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11                Desc
                                                                                                       Main Document     Page 4 of 6


                                                                   1     303(g) [Docket No. 5] (the “Interim Trustee Motion”), seeking the appointment of an interim chapter

                                                                   2     7 trustee in this Case.

                                                                   3             N.       On May 25, 2018, this Court granted the Default Judgment Motion and entered a

                                                                   4     default judgment (the “Judgment”) against both Defendants, and in favor of the Plaintiff [AD Docket

                                                                   5     No. 17] in the Adversary Proceeding, resulting in the avoidance of the Transfers and the re-vesting

                                                                   6     of the Toll Creek Village Property in L&B’s bankruptcy estate.

                                                                   7             O.       On May 30, 2018, this Court granted the Interim Trustee Motion and on June 8, 2018,

                                                                   8     the UST appointed the Chapter 7 Trustee in this Case.

                                                                   9             P.       On July 30, 2018, the Chapter 11 Trustee filed an Application for an Order

                                                                  10     Authorizing and Approving the Employment of KW Park City Keller Williams Real Estate to Market

                                                                  11     and Sell Real Property in Park City, Utah [Docket No. 310] (the “Utah Broker Employment
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Application”), pursuant to which the Chapter 11 Trustee sought to employ brokers to market and sell
                                        LOS ANGELES, CALIFORNIA




                                                                  13     the Toll Creek Village Property. On August 21, 2018, this Court granted the Utah Broker
                                           ATTORNEYS AT LAW




                                                                  14     Employment Application.

                                                                  15             Q.        Subsequent to the approval of the Utah Broker Employment Application and the

                                                                  16     commencement of the broker’s review and marketing of the Toll Creek Village Property, the Trustee

                                                                  17     discovered that a storage unit at the Toll Creek Village Property premises also previously owned by

                                                                  18     L&B and also transferred with the office suites to Layfield V on April 7, 2017, is separately parceled

                                                                  19     on the Summit County, Utah, property records (TCVC-A-2AM)(the “Storage Unit”), rather than

                                                                  20     being included on a parcel of one of the office suites on the premises (TCVC-2-200, TCVC-2-210,

                                                                  21     TCVC-2-220).

                                                                  22             R.       In order to allow the Chapter 11 Trustee to sell the storage unit together with the

                                                                  23     office suites and avoid the potential confusion of third parties and the disruption to the marketing

                                                                  24     and sale of the Toll Creek Village Property, the Chapter 7 Trustee and Chapter 11 Trustee have

                                                                  25     agreed to allow the Chapter 11 Trustee to amend the Judgment as to Layfield V to explicitly include

                                                                  26     the parcel containing the Storage Unit or enter a separate judgment as to the Storage Unit avoiding

                                                                  27     the transfer by L&B to Layfield V of the Storage Unit and revesting title to the Storage Unit in

                                                                  28     L&B’s bankruptcy estate.

                                                                                                                            4
                                                                         DOCS_LA:317456.2 51414/002
Case 2:18-ap-01050-NB   Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11   Desc
                         Main Document     Page 5 of 6
         Case 2:18-ap-01050-NB                   Doc 38 Filed 11/02/18 Entered 11/02/18 14:34:11                                     Desc
                                                  Main Document     Page 6 of 6

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO AMEND JUDGMENT
AS TO LAYFIELD V, LLC, TO INCLUDE STORAGE UNIT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 2, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

     Steven J Kahn skahn@pszyjw.com
     Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 2, 2018, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Philip J. Layfield                                                          Jeffrey I. Golden
c/o Maximum Legal Holdings, LLC                                             Weiland Golden Goodrich LLP
8 The Green, Suite 6426                                                     650 Town Center Dr., Ste. 600
Dover, Delaware 19901                                                       Costa Mesa, CA 92626

Layfield V, LLC                                                             Layfield V, LLC
c/o its Registered Agent                                                    Attn: Philip Layfield, Manager
Universal Registered Agents, Inc.                                           1000 N. Green Valley Parkway,
12 Timber Creek Lane                                                        #440-312
Newark, Delaware 19711                                                      Henderson, Nevada 89074

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 2, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


By Email:
Philip Layfield phil@maximum.global
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 2, 2018             Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:317667.1 51414/002
